DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for want of prosecution. On April 6, 2010 Plaintiff filed a Complaint and on May 5, 2010, Defendant filed an Answer. On July 21, 201, a case management conference was held, during which it was agreed by the parties that the Defendant would provide sales information by August 23, 2010, settlement discussions would begin, and that by September 23, 2010, Plaintiff would settle the claim, withdraw her appeal, or request that a trial be scheduled. On July 23, 2010, the court issued a Journal Entry that specifically restated those response dates. As of this date, Plaintiff has not responded to that request. As a result, the court concludes the appeal should be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of October 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon October 6, 2010. The Court filed and entered this documenton October 6, 2010.